DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are being treated on the merits.
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the instant application recites a phrase "Aspects herein are directed to" which can be implied.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 7, 13 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites the limitation "remaining portions of the lower-body garment", which renders the claim indefinite.  Claim 7 depends from claim 1, and claim 1 has set forth a lower-body garment comprising a one-piece knit textile forming a plurality of portions and a seam.  It is unclear what structures should be considered as "remaining portions" of the lower-body garment.   Does Applicant refer to other portion(s) other than the recited plurality of portions, or any of the recited portions other than the seam?  The metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, the limitation has been construed to be any of the recited portions other than the seam.
Claim 13 recites the limitation "remaining portions of the lower-body garment", which renders the claim indefinite.  Claim 13 depends from claim 8, and claim 8 has set forth a lower-body garment formed from a one-piece knit textile comprising a plurality of portions and a seam.  It is unclear what structures should be considered as "remaining portions" of the lower-body garment.   Does Applicant refer to other portion(s) other than the recited plurality of portions, or any of the recited portions other than the seam?  The metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, the limitation has been construed to be any of the recited portions other than the seam.
Claim 17 recites the limitation "remaining portions of the lower-body garment", which renders the claim indefinite.  Claim 17 depends from claim 15, and Claim 15 has set forth a method of forming a lower-body garment from a one-piece knit blank comprising a plurality of portions by forming a seam.  It is unclear what structures should be considered as "remaining portions" of the lower-body garment.   Does Applicant refer to other portion(s) other than the recited plurality of portions, or any of the recited portions other than the seam?  The metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, the limitation has been construed to be any of the recited portions other than the seam.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-9 and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sarmiento (US 3,613,119 A).
Regarding claim 1, Sarmiento discloses a lower-body garment (a panty-type garment; figs. 3-4; abstract; col. 3, ll. 47-56; claim 1) comprising: 
a one-piece knit textile (a warp-knitted fabric 10; figs. 1-2; col. 3, ll. 47-56) forming a front torso portion (edges 14, 15 and seam 19 are in a seat portion of the garment, therefore a front torso portion is opposite to edges 14, 15 and seam 19; see annotated figs. 2, 4; col. 4, ll. 8-22, 37-44), a first back torso portion (at one side of seam 19; see fig. 2 and annotated fig. 4; col. 4, ll. 8-22, 37-44) with a first back seam edge (edges 14, 16 in combination forming a first back seam edge; figs. 1-2), a second back torso portion (at the other side of seam 19; see fig. 2 and annotated fig. 3; col. 4, ll. 8-22, 37-44) with a second back seam edge (edges 15, 17 in combination forming a second back seam edge; figs. 1-2), and a crotch gusset (integral with the front torso portion; see annotated figs. 2, 4; col. 4, ll. 8-33), wherein the crotch gusset includes a first gusset back edge and a second gusset back edge (cut 20 forming two cut edges, including a first gusset back edge and a second gusset back edge; see fig. 4 and annotated fig. 2; col. 4, ll. 8-33); and 
a seam (seams 19, 23 in combination; fig. 4; col. 4, ll. 8-33) that affixes together: 
an upper part of the first back seam edge and an upper part of the second back seam edge (edge 14 and edge 15 are sewn together forming seam 19; figs. 2, 4; col. 4, ll. 8-12), 
a lower part of the first back seam edge and the first gusset back edge (edge 16 and the first gusset back edge 20 are sewn together forming a portion of seam 23; figs. 2, 4; col. 4, ll. 23-33), and 
a lower part of the second back seam edge and the second gusset back edge (edge 17 and the second gusset back edge 20 are sewn together forming the other portion of seam 23; figs. 2, 4; col. 4, ll. 23-33).
Regarding claim 2, Sarmiento discloses the lower-body garment of claim 1, and further discloses wherein the seam is continuous and forms an inverted Y-shape (leg band selvedges 13a, 13b each having a vertical length, and the seam extending from waist band selvedge 12 through leg band selvedges 13a, 13b therefore forming an inverted Y-shape; see figs. 2-4; col. 3, ll. 47-54).
Regarding claim 3, Sarmiento discloses the lower-body garment of claim 1, and further discloses wherein the one-piece knit textile forms a first leg opening edge and a second leg opening edge (leg band selvedges 13a, 13b; figs. 1, 3-4; col. 3, ll. 47-56).
Regarding claim 4, Sarmiento discloses the lower-body garment of claim 3, and further discloses wherein the one-piece knit textile further forms a waistband (a waist band at selvedge 12; figs. 1-3; col. 3, ll. 47-54), a first leg band at the first leg opening edge (a first leg band at selvedge 13a; figs. 1, 4; col. 3, ll. 47-56), and a second leg band at the second leg opening edge (a second leg band at selvedge 13b; figs. 1, 3-4; col. 3, ll. 47-56).
Regarding claim 5, Sarmiento discloses the lower-body garment of claim 4, and further discloses wherein the seam further affixes together a first waistband seam edge to a second waistband seam edge to form the waistband (edges 14, 15 each including a portion extending through waist band selvedge 12; see figs. 1-3; col. 3, ll. 72-75; col. 4, ll. 1-12).
Regarding claim 6, Sarmiento discloses the lower-body garment of claim 4, and further discloses wherein the one-piece knit textile includes a plurality of knit courses (a warp knitted fabric; fig. 1; col. 3, ll. 47-54) that extend from the waistband to each of the first leg band and the second leg band (fig. 1; col. 3, ll. 47-54).
Regarding claim 7, Sarmiento discloses the lower-body garment of claim 1, and further discloses wherein remaining portions of the lower-body garment are seamless (the garment has the two seams 19, 23 only; see figs. 1, 4; col. 4, ll. 42-44).
Regarding claim 8, Sarmiento discloses a lower-body garment (a panty-type garment; figs. 3-4; abstract; col. 3, ll. 47-56; claim 1) formed from a one-piece knit textile (a warp-knitted fabric 10; figs. 1-2; col. 3, ll. 47-56), the lower-body garment comprising: 
a front torso portion (edges 14, 15 and seam 19 are in a seat portion of the garment, therefore a front torso portion is opposite to edges 14, 15 and seam 19; see annotated figs. 2, 4; col. 4, ll. 8-22, 37-44) and a back torso portion (edges 14, 15 are in a seat portion of the garment, therefore a back torso portion comprising first and second back torso portions is located at the side of edges 14, 15; see fig. 1 and annotated fig. 2; col. 4, ll. 8-22, 37-44) that together form a continuous waist opening edge (a waist band selvedge 12; figs. 1-3; col. 3, ll. 47-54), a first leg opening edge (a first leg band selvedge 13a; figs. 1, 4; col. 3, ll. 47-56), a second leg opening edge (a second leg band selvedge 13b; figs. 1, 3-4; col. 3, ll. 47-56), and a crotch gusset (integral with the front torso portion; see annotated figs. 2, 4; col. 4, ll. 8-33); and 
a seam (seams 19, 23 in combination; fig. 4; col. 4, ll. 8-33) having a first part (edge 14 and edge 15 are sewn together forming seam 19, i.e., a first part of the seam; figs. 2, 4; col. 4, ll. 8-12) that extends from the waist opening edge of the back torso portion to a junction point (see fig. 2 and annotated fig. 4; col. 4, ll. 8-12), a second part (edge 16 and the first gusset back edge 20 are sewn together forming a portion of seam 23, i.e., a second part of the seam; figs. 2, 4; col. 4, ll. 23-33) that extends from the junction point to the first leg opening edge (see fig. 2 and annotated fig. 4; col. 4, ll. 8-12), and a third part (edge 17 and the second gusset back edge 20 are sewn together forming the other portion of seam 23, i.e., a third part of the seam; figs. 2, 4; col. 4, ll. 23-33) that extends from the junction point to the second leg opening edge (see fig. 2 and annotated fig. 4; col. 4, ll. 8-12).
Regarding claim 9, Sarmiento discloses the lower-body garment formed from the one-piece knit textile of claim 8, and further discloses wherein the seam is a stitched seam (by sewing; col. 4, ll. 8-33).
Regarding claim 11, Sarmiento discloses the lower-body garment formed from the one-piece knit textile of claim 8, and further discloses wherein the seam forms an inverted Y-shape (leg band selvedges 13a, 13b each having a vertical length, and the seam extending from waist band selvedge 12 through leg band selvedges 13a, 13b therefore forming an inverted Y-shape; see figs. 2-4; col. 3, ll. 47-54).
Regarding claim 12, Sarmiento discloses the lower-body garment formed from the one-piece knit textile of claim 8, and further discloses wherein the one-piece knit textile comprises a plurality knit courses (a warp knitted fabric; fig. 1; col. 3, ll. 47-54) that extend from the waist opening edge to each of the first leg opening edge and the second leg opening edge (fig. 1; col. 3, ll. 47-54).
Regarding claim 13, Sarmiento discloses the lower-body garment formed from the one-piece knit textile of claim 8, and further discloses wherein remaining portions of the lower-body garment are seamless (the garment has the two seams 19, 23 only; see figs. 1, 4; col. 4, ll. 42-44).
Regarding claim 14, Sarmiento discloses the lower-body garment formed from the one-piece knit textile of claim 8, and further discloses wherein the junction point is located at an intersection of the back torso portion and the crotch gusset (see annotated fig. 4).
Regarding claim 15, Sarmiento discloses a method of forming a lower-body garment (a method of forming a panty-type garment; figs. 1-4; abstract; col. 3, ll. 47-75; col. 4, ll. 1-44) from a one-piece knit blank (shown in fig. 2 formed by a warp-knitted fabric 10; figs. 1-2; col. 3, ll. 47-56) comprising a first back torso portion (edges 14, 15 are in a seat portion of the garment, therefore a first back portion is located at the side of edge 14; see fig. 1 and annotated fig. 2; col. 4, ll. 8-22, 37-44) having a first back seam edge (edges 14, 16 in combination forming a first back seam edge; figs. 1-2), a second back torso portion (a second back portion is located at the side of edge 15; see fig. 1 and annotated fig. 2; col. 4, ll. 8-22, 37-44) having a second back seam edge (edges 15, 17 in combination forming a second back seam edge; figs. 1-2), a front torso portion (edges 14, 15 are in a seat portion of the garment, therefore a front torso portion is opposite to edges 14, 15; see annotated fig. 2; col. 4, ll. 8-22, 37-44), and a crotch gusset (integral with the front torso portion; see annotated figs. 2, 4; col. 4, ll. 8-33) having a first gusset back edge and a second gusset back edge (cut 20 forming two cut edges, including a first gusset back edge and a second gusset back edge; see fig. 4 and annotated fig. 2; col. 4, ll. 8-33), the method comprising: 
affixing together at a seam (seams 19, 23 in combination; fig. 4; col. 4, ll. 8-33): 
an upper part of the first back seam edge and an upper part of the second back seam edge to form a first part of the seam (edge 14 and edge 15 are sewn together forming seam 19, i.e., a first part of the seam; figs. 2, 4; col. 4, ll. 8-12), 
a lower part of the first back seam edge and the first gusset back edge to form a second part of the seam (edge 16 and the first gusset back edge 20 are sewn together forming a portion of seam 23, i.e., a second part of the seam; figs. 2, 4; col. 4, ll. 23-33), and 
a lower part of the second back seam edge and the second gusset back edge to form a third part of the seam (edge 17 and the second gusset back edge 20 are sewn together forming the other portion of seam 23, i.e., a third part of the seam; figs. 2, 4; col. 4, ll. 23-33).
Regarding claim 16, Sarmiento discloses the method of forming the lower-body garment from the one-piece knit blank of claim 15, and further discloses wherein the seam is continuous and forms an inverted Y-shape (the seam extending from waist band selvedge 12 through leg band selvedges 13a, 13b, therefore forming an inverted Y-shape; see figs. 2-4).
Regarding claim 17, Sarmiento discloses the method of forming the lower-body garment from the one-piece knit blank of claim 15, and further discloses wherein remaining portions of the lower-body garment are seamless (the garment has the two seams 19, 23 only; see figs. 1, 4; col. 4, ll. 42-44).
Regarding claim 18, Sarmiento discloses the method of forming the lower-body garment from the one-piece knit blank of claim 15, and further discloses wherein the seam is a stitched seam (by sewing; col. 4, ll. 8-33).
Regarding claim 19, Sarmiento discloses the method of forming the lower-body garment from the one-piece knit blank of claim 15, and further discloses wherein after the affixing step, the lower-body garment includes a continuous waist opening edge (waist band selvedge 12; figs. 3-4; col. 3, ll. 47-54; claim 1), a continuous first leg opening edge (leg band selvedge 13a; figs. 3-4; col. 3, ll. 47-56; col. 4, ll. 30-33), and a continuous second leg opening edge (leg band selvedge 13b; figs. 3-4; col. 3, ll. 47-56; col. 4, ll. 30-33).
Regarding claim 20, Sarmiento discloses the method of forming the lower-body garment from the one-piece knit blank of claim 19, and further discloses wherein the first part of the seam extends to the waist opening edge (edges 14, 15 each including a portion extending through waist band selvedge 12; see figs. 1-3; col. 3, ll. 72-75; col. 4, ll. 1-12), the second part of the seam extends to the first leg opening edge (see figs. 1-3; col. 4, ll. 30-33), and wherein the third part of the seam extends to the second leg opening edge (see figs. 1-3; col. 4, ll. 30-33).

    PNG
    media_image1.png
    751
    1240
    media_image1.png
    Greyscale

Annotated Figs. 2, 4 from US 3,613,119 A

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sarmiento (US 3,613,119 A) in view of Farmer (US 2016/0286879 A1).
Regarding claim 10, Sarmiento discloses the lower-body garment formed from the one-piece knit textile of claim 8, except for wherein the seam is a bonded seam.  However, Farmer teaches a lower-body garment (panty 34; figs. 10-11; para. 0083), wherein a seam is a bonded seam (a butt seam 5 is a bonded seam; figs. 14-15, 14A-15A; para. 0085).  Sarmiento and Farmer are analogous arts. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the seaming method as disclosed by Sarmiento, with wherein the seam is a bonded seam as taught by Farmer, in order to provide an alternative suitable means for coupling two fabric edges thereby forming a seam with a neat and clean finish.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional relevant references are cited on attached PTO-892 form and can be used to formulate a rejection if necessary.  Imboden (US 4,040,128 A) can be used as a 102 reference for claims 1 and 15; and Chatfield (US 1,629,147 A) can be used as a 102 reference for claim 8.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732